Citation Nr: 1032830	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  05-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to 
January 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which continued a 60 percent disability rating for residuals of a 
left knee injury and status post total knee replacement; 
continued a 30 percent disability rating for degenerative 
arthritis of the right knee with total knee replacement; and 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU).  In October 2004, the Veteran submitted a notice of 
disagreement (NOD) for the issue of TDIU, and subsequently 
perfected his appeal in September 2005.  The Veteran's 
September 2005 Substantive Appeal also served as an NOD for the 
issues of increased ratings for the Veteran's service-connected 
right and left knee disabilities.  His case is currently under 
the jurisdiction of the RO in Indianapolis, Indiana.

Following the issuance of a September 2009 statement of the case 
(SOC), the Veteran did not perfect an appeal for his increased 
rating claims for right and left knee disabilities.  Thus, these 
issues are not in appellate status and will not be addressed any 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of an NOD 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a Substantive Appeal (VA Form 9) after a 
statement of the case is issued by VA).

In March 2008, the Board remanded the Veteran's claims of 
entitlement to TDIU and increased ratings for right and left knee 
disabilities to the Appeals Management Center (AMC) for further 
evidentiary development, including additional notice, the 
issuance of SOCs for the increased rating claims, and a VA 
examination.  The Board is obligated by law to ensure that the 
AMC complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record reflects that the AMC sent the Veteran a 
letter with the appropriate notification requirements in 
May 2008.  Additionally, in September 2009, the AMC sent the 
Veteran an SOC addressing his increased rating claims.  As noted 
above, the Veteran did not perfect an appeal for either claim in 
response to this SOC.  Finally, in October 2008, the Veteran was 
afforded a new VA examination.  Accordingly, all remand 
instructions issued by the Board have been complied with and this 
matter is once again before the Board.


FINDING OF FACT

The evidence of record demonstrates that the Veteran is 
unemployable based solely on his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to TDIU is being granted 
herein, as discussed below.  As such, the Board finds that any 
error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran claims that he is unemployable due solely to his 
service-connected bilateral knee disabilities.  Specifically, the 
Veteran's June 2004 Application for Increased Compensation Based 
on Unemployability indicated that he has not worked full-time 
since December 1997 due to his knees.  He also reported having 
completed 4 years of high school education and previous 
employment as a general laborer from 1996 to 1997 and a general 
foreman from 1979 to 1996.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational experience.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-connected 
disability or disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. § 
4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2009).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when a 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, and 
consideration is given to the veteran's background including his 
or her employment and educational history.  See 38 C.F.R. 
§ 4.16(b) (2009).  The Board does not have the authority to 
assign an extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
determining whether unemployability exists, consideration may be 
given to the veteran's level of education, special training, and 
previous work experience, but may not be given to his or her age 
or to any impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Veteran is service connected for residuals of a left knee 
injury and status post total knee replacement, evaluated as 
60 percent disabling, and degenerative arthritis of the right 
knee with total knee replacement, evaluated as 30 percent 
disabling.  His combined rating is 80 percent according to Table 
1 of 38 C.F.R. § 4.25, with consideration of the bilateral 
factor.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.26 (2009).  Therefore, the Veteran's service-connected 
disabilities meet the percentage rating standards for TDIU.  See 
38 C.F.R. § 4.16(a) (2009).  The Board must now consider whether 
the evidence reflects that the Veteran's service-connected 
disabilities render him unemployable.  

In October 2008, the Veteran underwent a VA examination, at which 
his ability to obtain and maintain employment was addressed.  At 
that time, the examiner noted the Veteran's claim of 
unemployability due to service-connected disabilities.  The 
examiner thoroughly examined the Veteran and evaluated his 
service-connected bilateral knee disabilities.  On examination, 
his gait was antalgic and he walked with short steps.  There was 
mild enlargement and swelling of the knees, with apparent soft 
tissue swelling.  The bilateral range of motion was flexion to 45 
degrees and extension to 0 degrees.  Movements of the knees were 
very painful.  The Veteran was unable to perform repetitive 
movement of the knees because any attempt at repetitive movement 
caused severe and unbearable pain.  Wasting and weakness of the 
bilateral quadriceps muscles were noted.  He needed assistance 
during bathing, but not with other activities of daily living.  
Because of the condition of his knees, the examiner noted that 
the Veteran was unable to engage in work which required physical 
activity.  Although he did not address the Veteran's educational 
level or past employment history, the examiner concluded that the 
Veteran was capable of engaging in sedentary work.

The Veteran was previously examined in association with his TDIU 
claim in August 2004.  At that time, the examiner noted that the 
Veteran's service-connected bilateral knee disabilities limited 
his ability to walk long distances.  He also noted that the 
Veteran's nonservice-connected left hand disability limited his 
ability to lift and perform some daily activities, such as 
bathing and dressing.  Although the examiner noted that the 
Veteran had been retired for the previous 8 years, he did not 
indicate whether this was related solely to his service-connected 
bilateral knee disabilities.

The claims folder also includes various other private and VA 
treatment records that reference the Veteran's unemployment.  
These records similarly discuss the Veteran's limitations as to 
physical activity and support the conclusion that he would be 
unable to perform in an employment setting that required physical 
labor.

Affording the Veteran the full benefit-of-the-doubt, the Board 
finds that he is unemployable due solely to his service-connected 
bilateral knee disabilities.  The evidence clearly indicates that 
the Veteran is unable to perform in a job that requires physical 
activity.  As noted above, the October 2008 VA examiner found 
that the Veteran would be able to engage in sedentary work.  The 
Board does not agree.  The examiner did not address the Veteran's 
previous work experience, which is limited to construction and 
manual labor, or his high school level education.  As referenced 
above, the regulations regarding TDIU require consideration of 
the Veteran's employment and educational history.  In this case, 
the Veteran's employment history from 1979 to 1997 is reflective 
of construction work, an occupation requiring physical activity.  
Additionally, he has not received any training or education 
relating to or in furtherance of a sedentary occupation.  In 
consideration of this previous work experience and education 
level, the Board finds that sedentary work is not a reasonable 
possibility for the Veteran.  

As the evidence demonstrates that the Veteran is unemployable as 
a result of his service-connected disabilities, the criteria for 
TDIU have been met.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


